Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,588,328 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendments to the specification are improper as deletions should be with single, not double brackets.  The examiner has corrected the errors with the following amendments:
Amendments to the Specification: 

Please amend the paragraph beginning on column 5, line 31 as follows: 

A dispenser according to the invention preferably has a cooling element that is from 100 to 500 mm [min] long, preferably between 200 and 400 mm long. A dispenser according to the inventor has an evaporator with cylindrical cooling element. The evaporator may be an evaporator conventionally used in dispensing devices for Sorbettiera type machines. The cooling capacity of the cylindrical cooling element is preferably between 0.05 and 1.0, more preferably about 0.5 kW. 

Please amend the paragraph beginning on column 6, line 54 as follows: 

Figure 8 and 9 show one example for a 2-days test performed on a standard machine (grey line) against the dispenser according to the invention (in black). On the x-axis[axe] the number of doses on the y-axis[axe] the percentage of overrun are represented. In this example it is possible to observe that overrun is more stable for the dispenser according to the invention thus leading to more portions. In this case the overrun is also more stable for longer period of time. 

Please amend the paragraph beginning on column 6, line 63 as follows: 

The following example shows the performance of the single revolution helical element over 2 days' time. The performance is expressed in terms of overrun as a function of time and number of doses. The x-axis[axe] shows the number of portions and the y-axis[axe] the overrun in percentage. 

Please amend the paragraph beginning on column 7, line 11 as follows: 

Temperature stability over time in the container and the in-cup temperature were also measured. The following graph shows the in-cup temperature over the 2-days testing period. The x-axis[axe] shows the number of portions and the y-axis[axe] the temperature in degree Celsius. 

Allowable Subject Matter
Claims 1-11 are allowed.
	The claims were not amended regarding substance. A new search did not find prior art that renders any claim unpatentable.  The examiner’s amendment and the documentation of the signatory authority have overcome the objections set forth in the Quayle action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A KAUFMAN whose telephone number is (571)272-4928. The examiner can normally be reached M-Th generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen D. Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed: 	/JOSEPH A KAUFMAN/             	Reissue/Reexam Specialist, Art Unit 3993                                                                                                                                                                                           
Conferees:	/WILLIAM C DOERRLER/                 	Reexamination Specialist, Art Unit 3993                                                                                                                                                                                      
/Patricia L Engle/Acting SPRS, Art Unit 3993